Citation Nr: 0422330	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  98-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from July 1993 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The claims folder was subsequently 
transferred to the RO in Boston, Massachusetts.  

The case returns to the Board following a remand to the RO in 
February 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

The Board's February 2000 remanded instructed the RO to, 
among other things, secure a new VA respiratory examination 
to include pulmonary function tests.  The pulmonary function 
tests had to include findings as to diffusion capacity of the 
lung for carbon monoxide or oxygen consumption by the single 
breath method (DLCO(SB)), as set forth in the rating criteria 
for chronic bronchitis.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6600 (2003).  Review of February 2004 pulmonary function 
tests performed in connection with the January 2004 VA 
respiratory examination reveals no finding as to DLCO(SB), as 
was instructed by the Board.  Statements from the veteran's 
representative dated in June 2004 and July 2004 note the 
omission and request a remand.  Thus, pursuant to Stegall, 
the case must be remanded again for compliance with the 
instructions from the February 2000 Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo pulmonary function tests.  
These pulmonary function tests must 
include findings as to diffusion capacity 
of the lung for carbon monoxide or oxygen 
consumption by the single breath method 
(DLCO(SB)).  (In the event that the 
physician finds this test to be 
contraindicated, it should be so stated 
for the record.)

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

3.  The RO must review the completed 
examination report and ensure that it 
contains all requested information.  If 
it does not, the examination report must 
be returned for corrective action.  See 
38 C.F.R. § 4.2 (2003).   

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


